              Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 1 of 6 PageID #:1

FILED-
    Nov   1   i[s$qfl         UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
.,.EHRUtlrt'R[Y[8U"
      UNITED STATES OF AIVIERICA

              v.
                                                      NO     I9 CR 865
                                                      Violation: Title 18, United States
      KATHRYN CHOI and                                Code, Section 371
      OLIVER HAN                                      Information

                                                           JUDGE THARP
              rhe UMrED STATES charges         that:     MAGISTHATE
                                                                        jUDGE GITBERT

                     (Conspiracy to Commit Wire Fraud         -   18 U.S.C. $ 371)

                                      Introductory Alleeations

               1.    At all times material to this Information:

                     a.    Outcome Health, Inc., also known           as ContextMedia, Inc.
      ('Outcome") was a privately-held advertising company with headquarters located in

      Chicago, Illinois., Outcome placed. television screens, tablets and wallboard.s that

      displayed ed.ucational content into doctors'offices and. then sold. advertising space on

      those devices to pharmaceutical ("pharma") companies and other clients.

                     b.    Defendant KATHRYN CHOI was a senior analyst in the growth

      stratery group who worked at Outcome from approximately October 20t4 until the

      company placed her on leave in October 2017.

                     c.    Defendant OLIVER HAN was an analyst in the growth stratery

      group who worked at Outcome from approximately November 2014 until the company

      placed him on leave in October 2017.
     Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 2 of 6 PageID #:1




             d.     Until about mid-2017, CHOI and HAN reported directly to Ashik

Desai, Outcome's Executive Vice President of Sales and Analytics.

             e.     During contract negotiations,       a client, such as a     pharma

company, or the media agency negotiating on its behalf, typically sent Outcome a list

of specifi.c doctors that the client wanted to target with its proposed advertising

campaign. The targeted doctors typically were high-prescribing doctors in the

medical specialties likely to prescribe the clients' respective drugs. Outcome

responded by confirming the number of targeted. d.octors who were actually within its

network. This was referred to as the "list-match" process.

             f.     Both CHOI and HAN conducted list matches as analysts at

Outcome.

                                     The Conspiracy

      2.     From in or about December 2014, through in or about October        20L7 ,   in

a continuing course of conduct,   in the Northern District of Illinois and elsewhere, the

defendants, KATHRYN CHOI and OLIVER IIAN, knowingly combined, conspired,

confederated, and agreed with each other and others known and unknown, to commit

an offense against the United States, namely, wire fraud, that is, to knowingly and

with intent to defraud devise a scheme and artifice to defraud, and to obtain money

and property by means of materially false and fraudulent pretenses, representations,

and promises, and transmit and cause certain wire communications to be transmitted

in interstate and foreign commerce, for the purpose of executing the        scheme and

artifice, in violation of Title 18, United States Code, Section 1343.


                                            2
      Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 3 of 6 PageID #:1




                                Purpose of the Conspiracy

       3.     The purpose of the conspiracy was to defraud the clients of Outcome,

and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises.

                               Ways. Manners. and Means

       4.     At Ashik Desai's direction, CHOI and IIAN inflated the amount of
inventory that Outcome had in responses sent back to the clients through the list-

match process. In some instances, CHOI and HAN misrepresented solely the total

available inventory that supposedly had matched against the clients' lists. In other

instances, CHOI and HAN responded              with fabricated lists of specific   offices,

identified by addresses, that had supposedly matched against the clients'Iists. And,

in still other instances, CHOI misrepresented the number of high priority-or higher

"decile"---offices   that matched. The purpose of these inflated list matches was to

induce the clients       to sign   contracts   with   Outcome   that were keyed to     the

misrepresented inventory number and        type.      CHOI and HAN typically concealed

from client-facing salespeople that the list match results were inflated so the

salespeople would not have concerns about presenting the misrepresentations to the

clients.

       5.     When Outcome failed to acquire the inventory that they had sold to the

clients, CHOI and HAN helped conceal the resulting under-delivery from the clients,

who were still being invoiced for the   full amounts in the contracts. CHOI and HAN

also fabricated location lists delivered to Outcome's pharma clients. These lists
      Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 4 of 6 PageID #:1




supposedly identified   the specific offices where the client's campaign was then
running, and were provided either as part of monthly proofs-of-performance, or in

response to specifi.c requests that the clients made for purposes of conducting research

on the advertising campaigns' effectiveness.

      6.     CHOI helped Outcome track the magnitude of the under-delivery by

creating "delta" reports, which showed the difference between the contracted number

of offices/devices and the true number of devices where the advertisements were

actually playing.

      7.     CHOI and HAN further concealed the under-delivery by misleading

Outcome's outside financial statement auditors ("Auditor       A").   When Auditor A

audited Outcome's financial statements for years 20L5 and 2016, it requested specific

proof that Outcome had met its obligations under the contracts with pharma client's.

At Ashik Desai's direction, CHOI and HAN fabricated location lists to give to the
auditors at Auditor A, to conceal the extent of the under-delivery and to make it

appear that Outcome had satisfied its obligations.

      8.     CHOI and IIAN also deceived clients by sending them inflated patient

engagement metrics regarding how frequently patients interacted        with   Outcome's

tablets. CHOI and HAN knew that Ashik Desai and another individual had heavily

inflated the tablet metric numbers. When one client noticed discrepancies associated

with Outcome's tablet metric numbers, CHOI and others provided false explanations

for the discrepancies, concealing that Outcome had inflated the numbers.
      Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 5 of 6 PageID #:1




     9.      The amount of loss to the pharma clients during 2015 and 2016 due to

CHOI and HAN's conduct and that of their co-conspirators was over $25 million but

less than $65 million.

                                         Overt Acts

      10.    In furtherance of the conspiracy and to effect and accomplish the objects

thereof, CHOI, HAN and their coconspirators committed overt acts in the Northern

District of Illinois and elsewhere, including, but not limited to, the following:

             a.     On or about September 10, 2015, in the Northern District of

Illinois, Eastern Division, and elsewhere, HAN, in furtherance of the conspiracy and

for the purpose of executing the scheme, knowingly caused to be transmitted in

interstate commerce by wire communication through an Outcome email account,

certain writings, signs and signals, namely, &o e-mail to Ashik Desai and CHOI in

which HAN wrote,      "IIl   go ahead. and share the 300 Rheum site add.resses we

d.iscussed," which referred to sharing   with   a pharma     client a false list of offices where

the client's advertising campaign was playing, when in fact, as IIAN then well knew,

the campaign was playing in only 129 locations at the time.


             b.     On or about February 26, 2016, in the Northern District of

Illinois, Eastern Division, and elsewhere, CHOI, in furtherance of the conspiracy and

for the purpose of executing the scheme, knowingly caused to be transmitted in

interstate commerce by wire communication through an Outcome email account,

certain writings, signs and signals, namely,      Bl'r.   e-mail to Ashik Desai concerning a

request for data from Auditor A in which she wrote, "Know some programs may have
    Case: 1:19-cr-00865 Document #: 1 Filed: 11/14/19 Page 6 of 6 PageID #:1




been at   5oo/o go   we'd probably need to backffll those," which referred to fabricating

lists of where d.eyices had been playing advertising campaigus to mislead Auditor A

into believing that Outcome had met ite contractual obligations to its clients.


       All in violation of fitle   18, Unit€d States Code, Section 371.




                                            k::*:,*ry,
                                           BRIAN IIAES
                                           Attorney for the United States
                                                                          \     nrvt
                                           Acting Under Authority Conferred
                                           by 28 U.S.C. S 515
                                           Northeru District of Tllinois



                                           ROBERT ZINK
                                           Chief, Fraud Section

                                     By:         ' /4'b
                                           "William-E. Johnston
                                           Assigtant Chief
                                           Kyle C. Hankey
                                           Trial Attorney
                                           Criminal Division, Fraud Section




                                              6
